Name: Council Regulation (EEC) No 1434/90 of 14 May 1990 implementing certain provisions of the Agreement between the European Economic Community and the European Atomic Energy Community and the Union of the Soviet Socialist Republics on trade and commercial and economic cooperation
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  European construction;  political geography;  tariff policy
 Date Published: nan

 31.5.1990 EN Official Journal of the European Communities L 138/1 COUNCIL REGULATION (EEC) No 1434/90 of 14 May 1990 implementing certain provisions of the Agreement between the European Economic Community and the European Atomic Energy Community and the Union of the Soviet Socialist Republics on trade and commercial and economic cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the European Atomic Energy Community and the Union of Soviet Socialist Republics on trade and commercial and economic cooperation (1), hereinafter referred to as the Agreement, was signed in Brussels on 18 December 1989 and entered into force on 1 April 1990; Whereas, under this Agreement, certain liberalization measures intended to facilitate access to the Community market for goods from the Union of Soviet Socialist Republics, hereinafter referred to as the USSR, are to be introduced progressively; whereas, pursuant to Article 8 of the Agreement, the Community undertakes, in particular, to eliminate quantitative restrictions on imports into regions of the Community of those products listed in Annex I to the Agreement and to suspend application of quantitative restrictions on imports into regions of the Community of those products listed in Annex II to the Agreement, on the terms and conditions specified therein; Whereas, however, the Community has already adopted some of the measures provided for in Annex I to the Agreement, by Commission communications to the Council Nos 89/C 288/03 (2), 89/C 315/05 (3), 90/C 1/06 (4) and 90/C 36/06 (5); whereas it is therefore necessary simply to abolish the quantitative restrictions on imports of the remaining products listed in Annex I and to suspend the quantitative restrictions on imports of the products listed in Annex II to the Agreement, except in the case of one product falling within CN code 4910 00 00 which has already been liberalized at Community level; Whereas, in consequence, Community imports of some of the products listed in Annex I to the Agreement, originating in the USSR, will be free of all quantitative restrictions; whereas these products  now listed in Annex III  can therefore be covered by Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State-trading countries (6), HAS ADOPTED THIS REGULATION: Article 1 1. The quantitative restrictions on the release for free circulation in the Community of the products listed in Annex I, originating in the USSR, are hereby abolished in the regions of the Community specified in the Annex in relation to those products. 2. The application of quantitative restrictions on the release for free circulation in the Community of products listed in Annex II, originating in the USSR, is hereby suspended in the regions of the Community listed in the Annex, on the terms and conditions specified in that Annex, Article 2 The quantitative restrictions on the release for free circulation in the Community of products listed in Annex III, originating in the USSR, are hereby abolished throughout the Community. Imports of these products into the Community shall be subject to Regulation (EEC) No 1765/82. The products concerned shall be added to the Annex to that Regulation. Article 3 This Regulation shall enter into force on the third day following it publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1990. For the Council The President D. J. O'MALLEY (1) OJ No L 68, 15. 3. 1990, p. 1. (2) OJ No C 288, 16. 11. 1989, p. 3. (3) OJ No C 315, 15. 12, 1989, p. 9. (4) OJ No C 1, 4. 1. 1990, p. 9. (5) OJ No C 36, 16. 2. 1990, p. 5. (6) OJ No L 195, 5. 7. 1982, p. 1. ANNEX I List of regions of the Community and products referred to in Article 1 (1) BENELUX 0701 90 51 0702 00 90 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 10 10 1806 10 30 1806 10 90 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1904 10 10 1904 10 30 1904 10 90 1904 90 10 1904 90 90 6911 10 00 6911 90 00 ex 7017 20 00 (1) ex 7017 90 00 7905 00 11 7905 00 19 7905 00 90 ex 8501 20 10 (2) ex 8501 31 10 ex 8501 32 10 ex 8501 33 10 ex 8501 40 10 ex 8501 51 10 ex 8501 51 90 ex 8501 52 10 ex 8501 52 91 ex 8501 52 93 ex 8501 52 99 ex 8501 53 10 ex 8501 53 91 ex 8501 53 99 FEDERAL REPUBLIC OF GERMANY 0712 10 00 2833 22 00 3102 40 10 4202 11 10 4202 11 90 4202 21 00 4202 31 00 4202 91 10 4202 91 50 4202 91 90 4202 92 15 4202 92 95 4202 99 10 4203 29 91 4203 29 99 4410 10 10 4410 10 50 4411 11 00 4411 91 00 4411 99 00 6403 19 00 6403 20 00 6403 40 00 6403 51 11 6403 51 91 6403 59 31 6403 59 91 6403 91 11 6403 91 91 6403 99 31 6403 99 91 6801 00 00 6815 91 00 6902 10 00 6912 00 90 7013 21 11 7013 21 19 7013 31 10 7013 91 10 7117 19 10 7117 90 00 7202 80 00 7202 92 00 7214 10 00 7307 19 10 7318 12 10 7318 12 90 7318 15 81 7318 16 30 7318 16 50 7318 16 91 7318 16 99 7601 10 00 7601 20 10 7601 20 90 7905 00 11 8901 10 90 8901 20 90 8901 30 90 8901 90 91 8901 90 99 8902 00 90 9025 11 91 9205 10 00 9503 30 10 9503 41 00 9503 49 10 9503 49 90 9503 60 10 9503 90 37 9503 90 99 9505 10 10 9617 00 11 9617 00 19 DENMARK 1806 10 10 1806 10 30 1806 10 90 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 6906 00 00 9603 29 10 9603 29 30 9603 30 10 9603 40 10 9603 40 90 9603 90 91 GREECE 8215 10 10 8215 20 10 8215 20 90 8215 99 10 8506 19 10 8506 19 90 8508 20 00 8508 90 00 SPAIN 2529 10 00 2529 21 00 2529 22 00 2529 30 00 2903 14 00 2903 21 00 2903 22 00 2903 23 00 2903 29 00 2903 30 10 2903 30 31 2903 30 39 2905 14 10 2905 16 90 2905 19 90 2905 22 10 2905 22 90 2905 29 00 2905 49 90 2905 50 10 2905 50 30 2917 14 00 2917 34 10 2929 10 00 2933 61 00 2933 71 00 2933 90 50 2933 90 60 2933 90 70 2934 90 50 2934 90 60 2934 90 80 3206 49 10 3301 11 10 3301 12 10 3301 13 10 3904 61 00 3907 20 11 3907 20 19 ex 3909 10 00 (3) 3916 10 00 3917 21 10 3917 32 31 3920 73 10 4002 60 00 4203 29 10 4203 29 91 4410 10 30 4410 90 10 7017 20 00 8110 00 19 8110 00 90 8545 19 10 8705 40 00 FRANCE 8528 20 71 8528 20 73 8528 20 79 IRELAND 4011 40 00 4011 50 10 4011 50 90 4013 20 00 4013 90 10 6906 00 00 6912 00 30 9404 29 90 9404 30 10 9404 30 90 9404 90 10 ITALY 0701 90 51 0701 90 59 0710 10 00 0712 10 00 2009 11 19 2208 10 10 2209 00 99 2402 10 00 2523 10 00 2523 21 00 2523 30 00 2523 90 10 2523 90 30 2529 21 00 2529 22 00 2529 30 00 2704 00 11 2704 00 90 2815 12 00 2818 30 00 2824 10 00 2824 90 00 2833 22 00 2833 30 10 2840 30 00 2841 20 00 2849 90 90 2903 14 00 2903 30 10 2903 30 31 2903 30 39 2903 40 00 2904 10 00 2904 90 10 2905 14 10 2905 22 10 2905 22 90 2905 50 30 2907 23 10 2912 11 00 2912 12 00 2912 50 00 2912 60 00 2918 30 00 2921 12 00 2921 19 30 2921 30 10 2922 12 00 2922 49 10 2929 10 00 2932 11 00 2933 11 10 2933 61 00 2933 79 00 2933 90 50 2933 90 60 2933 90 70 2934 90 40 2934 90 50 2934 90 60 2934 90 80 2936 26 00 3003 20 00 3003 31 00 3003 39 00 3003 40 00 3003 90 10 3102 10 91 3102 10 99 3102 29 10 3102 30 10 3102 40 10 3102 40 90 3102 60 00 3102 80 00 3102 90 00 3105 60 10 3105 90 10 3206 49 10 3602 00 00 3603 00 10 3604 10 00 3604 90 00 3606 10 00 3606 90 10 3606 90 90 3701 20 00 3801 30 00 3808 30 30 3808 30 90 3811 21 00 3816 00 00 3818 00 10 3819 00 00 3823 20 00 3823 30 00 3823 50 10 3823 60 11 3823 60 19 3823 60 91 3823 60 99 3823 90 30 3823 90 50 3823 90 60 3823 90 81 3823 90 83 3823 90 87 3823 90 93 3920 73 10 4104 31 90 4104 39 90 4410 10 30 4418 30 10 4418 30 90 4501 10 00 4501 19 00 4502 00 00 4802 30 00 4804 19 39 4804 29 10 4804 31 10 4804 39 10 4805 40 00 4805 50 00 4805 80 11 4808 20 00 4808 30 00 4814 20 00 6401 10 10 6401 10 90 6401 91 10 6401 92 10 6401 92 90 6401 99 10 6401 99 90 6402 11 00 6402 19 00 6402 20 00 6402 30 90 6402 91 10 6402 91 90 6402 99 10 6402 99 39 6402 99 50 6402 99 91 6402 99 95 6402 99 99 6403 11 00 6403 30 00 6403 51 11 6403 51 91 6403 59 11 6403 91 11 6403 91 91 6403 99 31 6601 99 10 6601 99 90 6904 10 00 6904 90 00 6912 00 30 7003 20 10 7003 20 90 7004 10 30 7004 90 50 7005 30 00 7016 90 30 7604 10 10 7604 10 90 7604 21 00 7606 11 10 7606 11 91 7606 11 93 7606 11 99 7606 12 10 7606 12 50 7606 92 00 7607 11 10 7607 11 90 7607 19 10 7607 19 90 7607 20 10 7607 20 90 7608 10 10 7608 10 91 7608 10 99 7608 20 10 7608 20 30 7608 20 91 7608 20 99 7609 00 00 7803 00 00 7804 11 00 7804 19 00 7805 00 00 7903 90 00 7904 00 00 7905 00 19 7906 00 00 8443 11 00 8443 21 00 8443 29 00 8443 30 00 8443 40 00 8452 40 00 8543 80 10 8545 90 10 8546 90 10 8705 40 00 8710 00 00 8714 20 00 8714 91 30 8714 92 10 8714 92 90 8714 93 10 8714 96 10 8714 96 30 8714 99 10 8714 99 30 8714 99 50 9306 30 30 9306 90 10 UNITED KINGDOM 0701 90 10 0701 90 51 0701 90 59 3605 00 00 Notes to Annex I, explaining the partial liberalization of certain products: (1) ex 7017 20 00 ex 7017 90 00 Laboratory glassware. (2) ex 8501 20 10 to 8501 53 99 Motors of an output exceeding 0,75 kW but not exceeding 150 kW. (3) ex 3909 10 00 Urea glues. ANNEX II List of regions of the Community and products referred to in Article 1 (2) The schemes for the suspension of quantitative restrictions referred to below have been established in order to permit the import of the products concerned without a quantitative limit on an experimental and temporary basis. Consequently, in particular instrances, as a result of USSR exports to the regions of the Community concerned, market trends may make it necessry for the Community to discontinue this practice; in this, the USSR will be informed to this effect immediately. A. BENELUX (automatic licensing arrangements TLA) 0701 90 59 ex 7004 90 95 (1) ex 7004 90 99 7010 90 10 7010 90 21 7010 90 31 7010 90 45 7010 90 47 7010 90 55 7010 90 57 7010 90 71 7010 90 81 7010 90 87 7010 90 99 Textile categories 125 A ex 126 (2) 127 A 148 A 149 A 149 B 149 C B. FRANCE: (system without quantitative limits  SLQ). 7601 10 00 7601 20 10 7601 20 90 C. ITALY: (automatic licensing arrangements  TLA) 4411 11 00 4411 19 00 4411 21 00 4411 29 00 4411 31 00 4411 39 00 4411 91 00 4411 99 00 4804 11 11 4804 11 15 4804 11 19 4804 19 11 4804 19 15 4804 19 19 4804 19 31 4804 19 35 4804 21 10 4804 39 51 4804 39 59 4804 41 10 4804 42 10 4804 49 10 4804 51 10 4804 52 10 4804 59 10 7003 11 90 7003 19 90 7003 30 00 7004 10 50 7004 10 90 7004 90 70 7004 90 91 7004 90 93 7004 90 95 7004 90 99 7005 10 10 7005 10 31 7005 10 33 7005 10 35 7005 10 91 7005 10 93 7005 10 95 7005 21 10 7005 21 20 7005 21 30 7005 21 40 7005 21 50 7005 21 90 7005 29 10 7005 29 31 7005 29 33 7005 29 35 7005 29 91 7005 29 93 7005 29 95 7016 90 10 8443 12 00 8443 19 11 8443 19 19 8443 19 90 8443 50 19 8443 50 90 8443 90 00 Notes to Annex II, explaining the suspension of a partial restriction on certain products: (1) ex 7004 90 95 : Glass for polishing. (2) ex category 126 : All CN codes except 5502 00 10 and5502 00 90. ANNEX III List of products referred to in Article 2 Products in respect of which quantitative restrictions are abolished at Community level CN code 1990 2208 10 10 2529 10 00 2529 21 00 2529 22 00 2529 30 00 2815 12 00 2824 10 00 2824 90 00 2833 22 00 2833 30 10 2840 30 00 2841 20 00 2849 10 00 2849 90 90 2903 14 00 2903 21 00 2903 22 00 2903 23 00 2903 29 00 2903 30 10 2903 30 31 2903 30 39 2905 14 10 2905 16 90 2905 19 90 2905 22 10 2905 22 90 2905 29 00 2905 49 90 2905 50 10 2905 50 30 2907 23 10 2912 11 00 2912 12 00 2912 50 00 2912 60 00 2918 30 00 2921 12 00 2921 19 30 2921 30 10 2921 51 90 2921 59 00 2922 12 00 2922 49 10 2929 10 00 2932 11 00 2933 11 10 2933 61 00 2933 71 00 2933 90 50 2933 90 60 2933 90 70 2934 90 40 2934 90 50 2934 90 60 2934 90 80 2936 26 00 3003 20 00 3003 31 00 3003 39 00 3003 40 00 3003 90 10 3206 49 10 3301 11 10 3301 12 10 3301 13 10 3606 10 00 3606 90 10 3606 90 90 3701 20 00 3801 30 00 3816 00 00 3818 00 10 3819 00 00 3823 20 00 3823 30 00 3823 50 10 3823 60 11 3823 60 19 3823 60 91 3823 60 99 3823 90 30 3823 90 50 3823 90 60 3823 90 81 3823 90 83 3823 90 87 3823 90 93 3904 61 00 3907 20 11 3907 20 19 3909 10 00 3916 10 00 3917 21 10 3917 32 31 3920 73 10 4002 60 00 4010 91 00 4010 99 00 4104 31 90 4104 39 90 4410 10 30 4410 90 10 4501 10 00 4501 90 00 4502 00 00 4808 20 00 4808 30 00 6801 00 00 6815 91 00 6902 10 00 6908 90 51 7003 20 10 7003 20 90 7004 10 30 7004 90 50 7005 30 00 7016 90 30 7017 20 00 7325 91 00 7326 11 00 7326 20 30 7604 10 10 7604 10 90 7604 21 00 7606 11 10 7606 11 91 7606 11 93 7606 11 99 7606 12 10 7606 12 50 7606 92 00 7607 11 10 7607 11 90 7607 19 10 7607 19 90 7607 20 10 7607 20 90 7608 10 10 7608 10 91 7608 10 99 7608 20 10 7608 20 30 7608 20 91 7608 20 99 7609 00 00 7803 00 00 7804 11 00 7804 19 00 7805 00 00 7902 00 00 7903 90 00 7904 00 00 7905 00 19 7906 00 00 8110 00 19 8110 00 90 8443 11 00 8443 21 00 8443 29 00 8443 30 00 8443 40 00 8508 20 00 8508 90 00 8543 80 10 8545 19 10 8545 90 10 9025 11 91 9205 10 00 9505 10 10 9617 00 11 9617 00 19